Name: Council Regulation (EEC) No 2217/78 of 26 September 1978 concerning the conclusion of the Additional Protocol to the Agreement between the European Economic Community and the State of Israel, and of the Protocol relating to financial cooperation
 Type: Regulation
 Subject Matter: cooperation policy;  international affairs;  European construction;  Asia and Oceania
 Date Published: nan

 27. 9 . 78 Official Journal of the European Communities No L 270/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2217/78 of 26 September 1978 concerning the conclusion of the Additional Protocol to the Agreement between the Euro ­ pean Economic Community and the State of Israel, and of the Protocol relating to financial cooperation and the Protocol relating to financial cooperation are hereby approved on behalf of the Community. The texts referred to in the first paragraph are annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Com ­ mission, Having regard to the opinion of the European Parlia ­ ment (*) , Whereas the Additional Protocol to the Agreement between the European Economic Community and the State of Israel, and the Protocol relating to financial cooperation, signed at Brussels on 8 February 1977, should be concluded , HAS ADOPTED THIS REGULATION: Article 1 The Additional Protocol to the Agreement between the European Economic Community and the State of Israel Article 2 The President of the Council shall give the notification provided for in Article 16 of the Additional Protocol and in Article 13 of the Financial Protocol (2). Article 3 This Regulation shall enter into force on the day follow ­ ing its publication in the OfficialJournal ofthe European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1978 . For the Council The President J. ERTL (2) The date of the entry into force of the Additional Protocol and of the Financial Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council .(*) OJ No C 133 , 6 . 6 . 1977, p. 45 .